IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,366-01


           IN RE THE STATE OF TEXAS, EX REL. JOSH SCHAFFER, Relator


              ON PETITION FOR A WRIT OF PROHIBITION
   ANCILLARY TO CAUSE NOS. 24975, 24976, 24977, 24978, 24979, 24980 & 24981
                    IN THE 252ND DISTRICT COURT
                     FROM JEFFERSON COUNTY


        Per curiam. YEARY , J., filed a dissenting opinion.

                                            OPINION

        Relator filed a motion for leave to file a petition for a writ of prohibition, invoking our

constitutional authority to issue writs of mandamus and prohibition in criminal law matters. TEX .

CONST . art. V, § 5; Smith v. Flack, 728 S.W.2d 784, 788 (Tex. Crim. App. 1987). The petition

requested that this Court issue the writ of prohibition against the Jefferson County District Attorney’s

Office, preventing it from taking any further action with respect to the Relator’s fees in cases from

which the District Attorney recused himself and his office.

        Respondent, the Jefferson County District Attorney, provided a response arguing, among

other things, that it was not recused in every cause number, that recusal in these cases did not reach
                                                                                                    2

post-trial proceedings, and that this Court does not have prohibition jurisdiction because Relator’s

claim is not ripe.

        After consideration of the prohibition record and the Respondent’s arguments, we grant

Relator leave to file and conditionally grant prohibition relief. Respondent, the Criminal District

Attorney of Jefferson County, voluntarily recused himself and is disqualified in the causes ancillary

to cause numbers 24975, 24976, 24977, 24978, 24979, 24980, and 24981, in the 252nd District Court,

now subject to expunction orders. He is directed to take no further action relating to matters arising

from the aforementioned cases. The writ of prohibition will issue only in the event the Respondent

fails to comply with this opinion.

Filed: December 12, 2018

Do not publish